456 F.2d 182
ESCRO STORAGE AND CARTAGE, INC., Plaintiff-Appellant,v.FRONTIER DISTRIBUTION LINE, INC. and Internal RevenueService, Defendants-Appellees.
No. 441, Docket 71-1900.
United States Court of Appeals,Second Circuit.
Argued Feb. 14, 1972.Decided Feb. 16, 1972.

Richard B. Scott, Buffalo, N. Y.  (Eugene C. Tenney, Buffalo, N. Y., on the brief), for plaintiff-appellant.
Leonard J. Henzke, Jr.  (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and Crombie J. D. Garrett, Attys., Tax Div., Dept. of Justice), for the United States.
Robert D. Gunderman, Buffalo, N. Y., for Frontier Distribution Line, Inc.
Before FEINBERG and TIMBERS, Circuit Judges, and THOMSEN, District Judge.*
PER CURIAM:


1
Plaintiff Escro Storage and Cartage, Inc. appeals from an order of the United States District Court for the Western District of New York, John T. Curtin, J., dismissing its complaint against both defendants, Internal Revenue Service (IRS) and Frontier Distribution Line, Inc.  (Frontier). The district court held that it lacked jurisdiction to entertain plaintiff's action for damages against the IRS, citing 28 U.S.C. Sec. 2680(a), (c) and (h).  The court then refused in its discretion to hear plaintiff's pendent claim against Frontier.  Plaintiff argues on appeal that jurisdiction exists under 26 U.S.C. Secs. 6335, 7426, and 28 U.S.C. Secs. 1340, 1346(a) (2) and (e).  We have considered these claims and on this record find them without merit.


2
The judgment of the district court is affirmed.



*
 Of the District of Maryland, sitting by designation